                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                 5:19-cv-00078-FDW

GEORGE JONES,                             )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                             ORDER
                                          )
FNU PARRY,                                )
                                          )
            Defendant.                    )
__________________________________________)

        THIS MATTER is before the Court on Plaintiff’s “Request for a[n] Extension of Time to

Comply.” [Doc. 10].

        The Plaintiff requests an extension of time to comply with the Clerk’s Order to provide a

certified copy of the Plaintiff’s trust account statement. Plaintiff states that the individual

responsible for submitting these records at his correctional institution is on vacation. It appears

Plaintiff believes that it is his responsibility, not the responsibility of the correctional facility, to

submit the trust statements. It appears that he also believes that the twenty (20) day deadline to

submit his exhaustion of administrative remedies statement also applies to the submission of the

trust account statement. It does not.

        The Plaintiff’s request will be denied insofar as it is the correctional institution’s

responsibility to submit the trust account statement and the institution is not subject to the same

twenty (20) day deadline for submission of the exhaustion of administrative remedies statement.

        IT IS, THEREFORE, ORDERED that:

        (1) The Plaintiff’s motion for an extension of time [Doc. 10] is DENIED in accordance

            with the terms of this Order.
(2) The Clerk is instructed to send a copy of this Order to the Warden at Mountain View

   Correctional Institution.

                                 Signed: July 8, 2019




                                        2
